PER CURIAM.
Freddie Barnes pled no contest to a charge of possession of cocaine, expressly reserving the right to appeal the order denying his motion to suppress. We conclude that the scope of the search warrant and the search pursuant thereto were both within the scope permitted by Samuel v. State, 222 So.2d 3 (Fla.1969), and were consistent with the fourth amendment analysis set forth in State v. De Simone, 60 N.J. 319, 288 A.2d 849, 850 (1972). See also 2 W. LaFave, Search & Seizure §§ 4.5(e), 4.9(c) (1987). The circumstances involved in the present case were significantly different from those presented in Ybarra v. Illinois, a case involving a search within a public bar. 444 U.S. 85, 88-92 & n. 4, 100 S.Ct. 338, 340-343 & n. 4, 62 L.Ed.2d 238, 243-46 & n. 4 (1979).
Affirmed.